Exhibit 10.4
FIRST AMENDED INDEPENDENT CONTRACTOR
AND NONCOMPETITION AGREEMENT
THIS FIRST AMENDED INDEPENDENT CONTRACTOR AND NONCOMPETITION AGREEMENT (the
“First Amended Agreement”), dated as of the 4th day of April 2008, between Dean
Foods Company (“Dean Foods” or “the Company”), a Delaware Corporation, having
its principal place of business at 2515 McKinney Avenue, Suite 1200, Dallas,
Texas 75201, and Pete Schenkel (“Mr. Schenkel”) provides as follows:
WHEREAS, the parties entered into an original Independent Contractor and
Noncompetition Agreement dated December 1, 2005, (the “Original Agreement”)that
provided for Mr. Schenkel to provide Senior Advisory Services, as defined in the
Original Agreement, to the Chief Executive Officer, Chairman of the Board, and
the Dairy Group President;
WHEREAS, the Original Agreement provided that Mr. Schenkel would cease providing
Senior Advisory Services on December 31, 2009, if the Original Agreement was not
terminated before December 31, 2009 pursuant to its terms;
WHEREAS, the Original Agreement contemplated an Employment Agreement between the
Company and Mr. Schenkel that, as of the date of this First Amended Agreement,
has been terminated on its own terms based on the passage of time, and the
parties have performed all that was required of them under the Employment
Agreement;
WHEREAS, the Company wishes to retain access to Mr. Schenkel’s knowledge and
experience as a senior advisor for an additional two years above what was agreed
upon in the Original Agreement;
WHEREAS, Section 11(b) of the Original Agreement provides that the Original
Agreement may not be modified except in a written document executed by both
parties to the Original Agreement;
WHEREAS, the Company still desires to ensure that, to the extent and for the
period of Mr. Schenkel’s service to the Company and for a reasonable period
thereafter, it may maintain the confidentiality of its trade secrets and
proprietary information, goodwill and other legitimate business interests, each
of which could be compromised; and
WHEREAS, the parties wish to memorialize this modification to the Original
Agreement through this First Amended Agreement;
NOW, THEREFORE, it is agreed that the Original Agreement is amended as follows;
     1. The first sentence of Section 1 of the Original Agreement (“Services”)
is amended to the following:

 



--------------------------------------------------------------------------------



 



During the period from your Resignation Date, as defined in the Employment
Agreement, to December 31, 2011 (the “Senior Advisory Services Period”), your
responsibilities under this Agreement will be to provide general advice and
consultation to the Chief Executive Officer, Chairman of the Board, and the
Dairy Group President on matters of strategy and execution, as well as to
provide assistance with respect to such specific operating initiatives as may be
requested from time to time (“Senior Advisory Services”).
     2. The entirety of Section 2 of the Original Agreement (“Senior Advisory
Service Fees”) is amended to following:
For your Senior Advisory Services you will be paid a Senior Advisory Services
fee at the annual rate of $200,000.00 (the “Senior Advisory Services Fee”). Such
Senior Advisory Services Fee will be paid in approximately equal monthly
installments, in arrears. In addition, during the Senior Advisory Services
Period, you will be eligible to receive an additional payment. Your target
payment will be 50% of the Senior Advisory Services Fee. Payment of any annual
additional payment will be subject to the achievement of certain
financial/operating targets which are consistent with those targets established
by the Company’s Compensation Committee for the payment of incentive bonuses to
the Company’s corporate executive officers. Each year, you will have the
opportunity to earn up to 200% of your targeted bonus if financial/operating
targets are exceeded by specified amounts or percentages. Furthermore, during
the Senior Advisory Services period, the Company will continue to pay for the
perquisites and benefits currently provided to you by the Company, which include
but are not limited to club membership, payment of business expenses, car
allowance, office and secretarial assistance, long term disability, executive
long term disability, life insurance, exec-u-care, medical insurance, dental
insurance, and a prescription drug benefit. Notwithstanding the foregoing, as
referenced in Section 11(b) of the Original Agreement, the provisions of this
section will not in any way modify, limit, alter, impair or supersede the
Executive Medical Agreement, executed on March 19, 1999 and amended on July 1,
2000, between Mr. Schenkel and Southern Foods Group, L.P. In addition, in the
event that the Senior Advisory Period is ended by the Company prior to
December 31, 2011 and, in any such case, you have not theretofore breached any
of your obligations in Sections 4, 5, or 6, the Company shall pay you a single
lump sum payment, six months and one day after the termination of your services,
equal to the aggregate amount of the Senior Advisory Services Fees that would
have been payable during the remainder of the Senior Advisory Services Period.
     3. The entirety of Section 7 of the Original Agreement (“Payments”) is
amended to the following:

2



--------------------------------------------------------------------------------



 



In consideration for the covenants provided by you in Sections 4, 5, and 6
hereof, and subject to your continued compliance with the covenants set forth
therein, the Company shall pay you four hundred and twenty-five thousand dollars
on each of January 2, 2009, January 2, 2010, January 2, 2011, January 2, 2012,
January 2, 2013, and January 2, 2014. Notwithstanding the foregoing, in the
event of your death prior to the expiration of the Non-Compete Period, and so
long as you have not heretofore breached any of your obligations in Sections 4,
5, or 6, any payments remaining to be paid under the Agreement shall be paid in
a single lump sum within 30 days of your death. Notwithstanding the foregoing,
if the covenants in Section 5 and 6 of this Agreement are held to be
unenforceable (other than because they have been automatically terminated
pursuant to the terms of this Agreement), the Company will not have received the
consideration for which it bargained, and it shall have no further obligation to
make any further payments under this Section 7.
     4. No other sections of the Original Agreement are to be amended and will
remain in full force and effect.
IN WITNESS THEREOF, the parties have executed and delivered this First Amended
Independent Contract and Noncompetition Agreement as of the date first set forth
above.

            DEAN FOODS COMPANY
      /s/ Gregg L. Engles       Name:   Gregg L. Engles      Title:   Chairman
and Chief Executive Officer              /s/ Pete Schenkel       Pete Schenkel 
         

3